




Exhibit 10.14


EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT


This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is entered into this ___ day of ____, 2014, by Under Armour, Inc.
(together with its affiliates, the “Company”) and __________ (“Employee”).


EXPLANATORY NOTE
Employee recognizes that Employee has had or will have access to confidential
business information during the course of his or her employment, the improper
disclosure or use of which during or after Employee’s employment would create
unfair competition and would likely cause substantial loss and harm to the
Company. Employee may also be provided specialized training by the Company and
be responsible for generating and/or maintaining the goodwill of the Company
with its Customers, Suppliers, employees and others. Employee further
acknowledges that employment or continued employment with the Company is based
on Employee's agreement to abide by the covenants contained herein.


NOW THEREFORE, in consideration of Employee’s employment or continued employment
with the Company and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the Parties agree as follows:    


1.Confidentiality. Employee acknowledges Employee’s fiduciary duty and duty of
loyalty to the Company, and the obligations arising from them not to disclose
business information provided or acquired on a confidential basis. Further,
Employee acknowledges that the Company, in reliance on this Agreement, will
provide Employee access to trade secrets, customers, proprietary data and/or
other Confidential Information. Employee agrees to retain this information as
confidential and not to use this information for Employee’s personal benefit or
the benefit of anyone other than the Company or to disclose it to any third
party, except when required to do so to properly perform duties for the Company.
Further, as a condition of employment, during the time Employee is employed by
the Company and continuing after any termination of Employee’s employment,
Employee agrees to protect and hold in a fiduciary capacity for the benefit of
the Company all Confidential Information, as defined below, unless Employee is
required to disclose Confidential Information pursuant to the terms of a valid
and effective order issued by a court of competent jurisdiction or a
governmental authority. In the event that Employee receives an order or other
legal demand, such as a subpoena, discovery request, or order of a court or
other body having jurisdiction over such matter, to produce any Confidential
Information or other information concerning the Company, Employee agrees to
promptly provide the Company with written notice of such subpoena, order, demand
or discovery request so that the Company may timely move to quash if
appropriate. Employee shall use Confidential Information solely for the purpose
of carrying out those duties assigned to

1

--------------------------------------------------------------------------------






Employee and not for any other purpose. The disclosure of Confidential
Information to Employee shall not be construed as granting to Employee any
license under any copyright, trade secret, or right of ownership or any other
right to use the Confidential Information whatsoever.
(a)    For purposes of this Agreement, “Confidential Information” shall mean all
information concerning the Company’s business that is not generally known to the
public and which became known to the Employee in the course of or by virtue of
employment with the Company. Confidential Information shall include, but shall
not be limited to designs, drawings, formulas, processes, methods, techniques,
systems, models, samples, prototypes, contracts, reports, letters, notes,
intellectual property, trade secrets and/or know-how, technical information,
financial information and metrics (whether historical, projections or
forecasts), and information concerning advertising, pricing, costs, business
planning, operations, procedures, services, potential services, products,
potential products, products under development, production, purchasing,
marketing, sales, personnel (including identities, contact information, skills,
performance, salary and benefits of other employees), customers, suppliers, or
other information of the Company; any papers, data, records, devices, equipment,
compilations, invoices, customer or supplier lists or contact information,
compilations of names and addresses, or documents of the Company; any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; and any other information, written, oral, electronic, or retained
in Employee’s memory, whether existing now or at some time in the future,
whether pertaining to current or future developments or prospects, and whether
created, revealed or accessed during the Employee’s employment, which pertains
to the Company’s affairs or interests or with whom or how the Company does
business. The Company acknowledges and agrees that Confidential Information
shall not include information which is or becomes publicly available other than
as a result of a disclosure by the Employee or through other wrongful means.
(b)    Employee shall promptly notify the Company if he or she has reason to
believe that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.
(c)    All physical or otherwise transferrable items containing Confidential
Information, including, but not limited to documentary, electronic or other
recorded versions of any Confidential Information, shall remain the exclusive
and confidential property of the Company and shall be immediately returned,
along with any copies or notes that Employee made thereof or therefrom, to the
Company when Employee ceases employment with the Company. Employee further
agrees to immediately return upon request by the Company copies of any
Confidential Information contained on Employee’s home computer, portable
computer or other data storage device (including but not limited to cell phones,
zip drives, PDAs, iPads, etc.). Employee agrees to delete or destroy all copies
of Confidential Information that are stored on any devices, networks, storage
locations or media not owned by the Company and in Employee's possession or
control. Employee also agrees to allow the Company, in its discretion at the
termination of Employee’s employment and thereafter upon reasonable notice and
for reasonable cause, access to any home computer, portable computer or other
data storage device maintained by Employee, including but not limited to, for
the purpose of determining whether said Confidential

2

--------------------------------------------------------------------------------






Information has been misappropriated. Employee further acknowledges that all
documents and records relating to Company business, including but not limited to
those that he or she prepares or assists in preparing during employment with the
Company, belong to the Company and Employee agrees to promptly return them and
all other property belonging to the Company, upon the termination of Employee’s
employment. Additionally any personal mobile device used to perform work for the
Company or on the Company’s behalf is subject to the Company’s Bring Your Own
Device to Work Policy and thus subject to the Company’s right to remove any
Confidential Information from those devices as more specifically described in
the Bring Your Own Device to Work Policy.


2.
Ownership of Works for Hire.

(a)     Employee agrees that any inventions, ideas, developments, methods,
improvements, discoveries, innovations, software, works of authorship and any
other intangible property (hereinafter collectively referred to as “Intellectual
Property”), whether patentable or not, that are developed (in whole or in part),
considered, contemplated or reduced to practice by Employee or under his or her
direction or jointly with others during his or her employment with the Company,
whether or not during normal working hours or on the premises of the Company,
shall be considered “Works for Hire” for the exclusive use by and benefit of the
Company. Employee will make full and prompt disclosure to the Company of all
such Works for Hire. Regardless of such disclosure, the Company shall own all
rights to any Works for Hire, including without limitation all related patent
rights and copyrights, items and developments that are subject to being patented
and copyrighted, and the right to market (or not to market) any such property,
and Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his or her rights, title and
interest in and to all Works for Hire and all related patents, patent
applications, copyrights and copyright applications.
(b) Employee agrees to cooperate fully with the Company, both during and after
his or her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Works for Hire. Employee shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney that the Company may deem necessary or desirable
in order to protect its rights and interests in any Works for Hire.
(c) The Employee specifically acknowledges that his or her compensation and
benefits constitute full payment for any Works for Hire and waives any claim of
right to such Works for Hire, which Employee further acknowledges belong
entirely to the Company.
(d) The Company may, at its election and in its discretion, waive and/or
relinquish any of its rights of ownership and royalties with respect to any
Works for Hire, by agreeing to do so in a written instrument executed by the
Company.



3

--------------------------------------------------------------------------------






3.Definitions. For purposes of this Agreement, the following terms have the
meanings defined below.
(a)“Competitor Businesses” shall mean any business that at the time the Company
seeks to enforce this covenant:
(1)competes with the Company in the business of premium branded performance
athletic (a) apparel, (b) footwear, (c) equipment and/or (d) accessories
(including, for example, and not by way of limitation, companies such as Nike,
Adidas, Reebok, lululemon, Columbia, New Balance, Brooks, Puma or other premium
athletic brands); or
(2)competes with any other line of business that the Company is involved with at
the time of Employee’s termination and in relation to which line of business
Employee had access to and/or knowledge of Confidential Information or had
engaged in establishing goodwill for the Company with its Customers or
Suppliers.
(b)“Customer” shall mean any individual, business, or entity that (a) purchased
products or services from the Company within the final twelve (12) months of
Employee’s employment; and (b) Employee had business contact with or provided
services to, whether individually or with others, on behalf of the Company
during the final twelve (12) months of Employee’s employment. “Prospective
Customer” shall mean any individual, business, or entity that Employee solicited
or pursued, or assisted in soliciting or pursuing within the final twelve (12)
months of Employee’s employment for the purpose of selling products or services
of the Company. Customers or Prospective Customers include, but are not limited
to wholesale distribution channels, which include independent and specialty
retailers, institutional athletic departments, leagues and teams, national and
regional sporting goods chains and department store chains.
(c)“Supplier” shall mean any individual, business, or entity (a) from whom the
Company purchased products or services within the final twelve (12) months of
Employee’s employment; and (b) with whom Employee had business contact and
obtained products and services on behalf of the Company during the final twelve
(12) months of Employee’s employment. “Prospective Supplier” shall mean any
individual, business, or entity with whom Employee had business contact with and
from whom Employee sought to obtain products or services from on behalf of the
Company in the final twelve (12) months of Employee’s employment. Suppliers or
Prospective Suppliers include but are not limited to consultants, vendors,
factories, and mills.


4.Non-Competition. Employee hereby covenants and agrees that at no time during
the Employee’s employment with the Company and for a period of one (1) year
immediately following termination of Employee’s employment with the Company,
whether voluntary or involuntary (the “Restricted Period”), shall Employee,
without the prior written consent of the Company:
(a)directly or indirectly work for, be contracted to or contract with, or
provide strategic advice to a Competitor Business in a capacity that is the same
as or similar to the capacity in which Employee worked for the Company and/or in
a capacity in which Employee’s knowledge of the Company’s Confidential

4

--------------------------------------------------------------------------------






Information, and/or previous establishment of goodwill for the Company with its
Customers or Suppliers, would be of value in Employee’s work for the Competitor
Business; or
(b)compete with the Company directly or indirectly as employee, principal,
agent, contractor, or otherwise in the sale or licensing of any products or
services that at the time the Company seeks to enforce this Agreement, are
competitive with the products or services developed, marketed, or sold by the
Company and about which products and services Employee’s knowledge of the
Company’s Confidential Information and/or previous establishment of goodwill
with Customers or Suppliers would be of value in competing with the Company.


5.Non-Solicitation and Non-Interference. Employee hereby covenants and agrees
that at no time during the Restricted Period shall the Employee:
(a)directly or indirectly solicit or influence, or contact for purposes of
soliciting or influencing, any Customer or Supplier, or Prospective Customer or
Supplier, to terminate or adversely modify its relationship with the Company or
to do business with a Competitor Business instead of the Company, nor shall
Employee assist others in any such soliciting, influencing, contacting,
communicating, or otherwise diverting such business; or
(b)directly or indirectly interfere with any transaction, agreement or business
relationship in which the Company was involved during the Employee’s employment
with the Company and about which Employee is aware because of his/her employment
with the Company; or
(c)directly or indirectly solicit or induce any then-current employee of the
Company that the Employee worked with or came to know as a result of Employee’s
employment with the Company, to leave employment with the Company, or interfere
in any way with such employment, and will not participate in the hiring of any
such employee, including, without limitation, by identifying or targeting the
Company’s employees for that purpose and/or engaging them in new employment.
Employee further agrees not to contact any such employee of the Company or to
cause the employee to be contacted for the purpose or foreseeable effect of
causing or inducing the employee to leave the Company’s employment; or
(d)act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any Customer or Supplier of the Company.


6.Additional Consideration. As additional consideration for the Non-Competition
obligations described in Paragraph 4 above, should the Company pursuant to those
obligations require Employee to refrain from accepting employment or other work
he or she has been offered that the Company, in its discretion, believes would
violate Employee’s obligations, the Company shall pay Employee an amount equal
to sixty percent (60%) of Employee’s weekly base pay as of the date of
Employee’s termination from the Company (“Non-Competition Payment”). The
Non-Competition Payment shall begin when the Company advises Employee of its
belief that the proposed employment would violate the Employee’s non-compete
obligations and shall continue throughout the

5

--------------------------------------------------------------------------------






remaining duration of the Restricted Period. The Non-Competition Payment shall
be paid in accordance with the Company’s customary pay practices in effect at
the time each payment is made, and shall be reduced by (a) the amount of
severance, if any, that Employee receives from the Company; and (b) the amount
of any pay received during the Restricted Period from employment in any capacity
to the extent that any such salary exceeds forty percent (40%) of Employee’s
base pay as of the date of Employee’s termination from employment, annualized or
pro-rated to correspond with the remaining portion of the Restricted Period
following the job offer. (By way of example, assuming an Employee’s remaining
Restricted Period following a job offer is six (6) months and that his or her
base pay at the time of termination was $100,000, the Non-Competition Payment
would not be reduced unless the salary earned by the Employee during the
Restricted Period exceeded $20,000. In the event the salary earned during the
Restricted Period exceeds this threshold, the Non-Competition Payment will be
reduced, or eliminated, pro rata.)].


7.Notification of New Employment. Employee acknowledges and agrees that for a
period of one (1) year following the date of termination of Employee’s
employment with the Company, Employee will inform the Company, prior to the
acceptance of any job or any work as an independent contractor, of the identity
of any new employer or other entity to which Employee is providing consulting or
other services, along with Employee’s starting date, title, job description,
salary, and any other information that the Company may reasonably request to
confirm Employee’s compliance with the terms of this Agreement. Failure to
provide all of this information to the Company may result in forfeiture of the
Non-Competition Payment described above.


8.Reasonableness of Restrictions. Employee acknowledges and represents that he
or she fully understands this Agreement and has had the opportunity to have it
explained by legal counsel of his or her choosing. Employee acknowledges that
the restrictions imposed by this Agreement are fair and reasonably required for
the protection of the Company and its legitimate business interests, and will
not preclude Employee from becoming gainfully employed following the
termination, for any reason, of Employee’s employment with the Company. Employee
acknowledges that these covenants have substantial and immeasurable value to the
Company.


9.Injunctive Relief. Employee acknowledges and agrees that in the event of a
violation or threatened violation of any provision of this Agreement, the
Company will sustain irreparable harm and will have the full right to seek
injunctive relief, in addition to any other available remedies.


10.Survivability. This Agreement shall remain binding in the event of Employee’s
termination of employment with the Company for any reason.


11.Extension. Employee further acknowledges that if Employee is found to have
violated any restriction in Paragraphs 4 or 5 above, that the time period for
such restriction will be extended by one day for

6

--------------------------------------------------------------------------------






each day of Employee’s failure either to comply with said restriction or to take
prompt corrective action to make the Company whole for any breach, up to a
maximum extension equal to the original Restricted Period. In the event of such
a breach, the Company shall be entitled to the entry of an injunction enforcing
the covenant for such an extended period. The Company also shall be entitled to
a preliminary injunction, enforcing the covenant for up to such an extended
period, if trial on the merits in any pending enforcement litigation has not yet
occurred or concluded, if the covenant otherwise will lapse from expiration of
the period originally prescribed for its operation, and if the Company satisfies
the requirements warranting preliminary relief, except that the threat of
irreparable injury will be presumed from the impending lapse of the covenant.


12.Assignment. Although Employee shall not have the right to assign this
Agreement, it is nevertheless binding on his or her heirs and executors, and on
the Company’s successors and assigns.


13.Governing Law and Consent to Jurisdiction. The formation, construction and
interpretation of this Agreement, including but not limited to its
enforceability, shall at all times and in all respects be governed by the laws
of the State of Maryland, without reference to its conflict-of-law rules. The
Company has the right to enforce this Agreement or pursue claims relating to it
in any forum having jurisdiction. Any legal action that Employee initiates
against the Company that relates in any way to this Agreement, including,
without limitation, for a declaratory judgment, will be brought exclusively in
the state courts of Maryland. If the Company elects to sue in Maryland for any
claim relating in any way to this Agreement, Employee agrees to waive any
defense of lack of personal jurisdiction or improper venue. Employee also agrees
that the existence of any asserted claim or cause of action he or she has or
believes he or she has against the Company, or asserted breach of duty by the
Company, whether or not based on this Agreement, shall not constitute a defense
to the enforcement by the Company of the restrictive covenants above.


14.Severable Provisions. The provisions of this Agreement are severable,
including each of the obligations in Paragraphs 4 and 5. In the event that the
provisions of this Agreement should ever be deemed to exceed the limitations
permitted by applicable laws, Employee and the Company agree that such
provisions shall be reformed to the maximum limitations permitted by the
applicable laws. Further, any invalidity or unenforceability shall affect only
the provision or provisions deemed unenforceable, and shall not make any other
provision in this Agreement invalid or unenforceable.


15.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the specific covenants and obligations herein and
supersedes any and all negotiations, discussions and prior understandings
concerning the creation or operation of those specific covenants and
obligations. No provision of this Agreement may be changed except by written
agreement signed by both Employee and an officer of the Company.



7

--------------------------------------------------------------------------------






16.WAIVER OF JURY TRIAL. THE PARTIES WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM, COUNTERCLAIM, OR CROSSCLAIM, WHETHER IN CONTRACT OR TORT, AT
LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.


IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date first
above written.                        
 
 
UNDER ARMOUR, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
WITNESS:
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(signature)
 
 
 
Print Name:
 
 




8